SIGN-IN SHEET

CASE NAME: Highland Capital Management

CASE NO: (CSS) 19-12239

COURTRKUOUM LOUA LION:
DATE: 10/18/19 at 10:00 AM

 

 

 

 

 

 

 

Case 19-12239-CSS Doc46_ Filed 10/18/19 Page 1of3

 

 

 

 

 

 

 

 

 

NAME LAW FIRM OR COMPANY CLIENT REPRESENTING
Marc Hankin Tenne. t B lock. Redeeme— Comma tee b Hellind Cretadl er
LEM Kel AR ASCH Pao beqack¥O_ CAP The
Jeezy fomePAi2— f : Ci
WAx Sue “
AVES NEE 7
(Freo, Remy “ 4
09 he Wheois Nv Cr cremey Crete
fof, P4 orl S fo 2 J Hh ed [cal of Cevife/
“lee ELEGY UC Tm Sie. We TWrSbeo.
San Feds | tes AAM CRE
lacie 23 ge bh ee
“Tako US Wear. CER PATEK Dave weary
A cae. Vie Crcose «Scpmon “ Mt
Jee Mxe Blavk Laer Kei Capa | | Wana oe}
Vekkao Ptel( \Wructea ch eis Capital Mans ong weed

 

 

 

 

 

 

 

 

 

PLEASE PRINT YOUR NAME OR YOUR APPEARANCE MAY NOT BE CORRECTLY NOTED.
 

Case 19-12239-CSS Doc46 Filed 10/18/19 Page 2of3

fn“ ivt RAnfavaua-

ww wt rd

Calendar Date:
Calendar Time:

 

10/18/2019

10:00 AM ET

U.S. Bankruptcy Court-District of Delaware
Confirmed Telephonic Appearance Schedule
Honorable Christopher S. Sontchi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amended Calendar Oct 18 2019 5:48AM
Page# item# Case Name Case # Proceeding App ID Appearing Telephone Firm Name Representing
Highland Capital 19-12239 Hearing 10130541 Lee Attanasio “ (212) Sidley Austin LLP Creditor, Jefferies / LIVE
Management, L.P. 839-5342 ext.
ee EMENE, FP.
Highland Capital 19-12239 Hearing 10130685 Matthew G. (949) Gibson, Dunn & Crutcher LLP Creditor, Alvarez and
Management, L.P. Bouslog 451-4030 ext. Marsal / LISTEN ONLY
AGEMENT, LI
Highland Capital 19-12239 Hearing 10129743 Peg A. Brickley (267) Dow Jones & Co. Interested Party, Dow
Management, L.P. 979-0991 ext. Jones & Co. / LISTEN
. < ONLY
Highland Capital 19-12239 Hearing 10128520 Fred Caruso i / (312) DSi Development Specialists, inc. Representing, CRO for
Management, L.P. 263-4141 ext. Debtor, Highland Capital
Management, L.P. /
LISTEN ONLY
SS
Highland Capital 19-12239 Hearing 10130701 Annmarie (214) Winstead, P.C. Creditor, ACiS Capital
Management, L.P. Chiarello 745-5410 ext. Management LP & ACIS
Capital Management
GP, LLC. / LISTEN
ONLY
Highland Capital 19-12239 Hearing 10130007 Jason DiBattista (212) LevFin Insights Interested Party, LevFin
Management, L.P. 205-8553 ext. Insights / LISTEN ONLY
Highland Capita! 19-12239 Hearing 10129034 Kimberly B. (203) Contrarian Capital Management Interested Party,
Management, L.P. Gianis 862-8250 ext. Contrarian Capitat
Management / LISTEN
ONLY :
Highland Capital 19-12239 Hearing 10128530 David Greenblatt (212) David Greenblatt - In Pro Per/Pro Interested Party, David
Management, L.P. SO 457-3317 ext. Se Greenblatt / LISTEN
ONLY
Highland Capital 19-12239 Hearing 10129964 Taylor B. p12) Debtwire Interested Party,
Management, L.P. Harrison 390-7831 ext. Debtwire / LISTEN
ONLY
Highland Capital 19-12239 Hearing 10130363 Kuan Huang (212) » Latham & Watkins LLP Creditor, UBS Financiat
Management, L.P. *__ 906-4587 ext. Services / LIVE
ee EME, LF
Highland Capital 19-12239 Hearing 10128923 Caelum Maloney 12) FTI Consulting Creditor, Unsecured
Management, L.P. i” 651-7194 ext. Creditors Committee /
LISTEN ONLY
Highland Capital 19-12239 Hearing 10129518 Rebecca T. t (512) King & Spalding LLP Interested Party,
Management, L.P. Matsumura { 457-2024 ext. Highland CLO Funding,
Ltd. / LISTEN ONLY
Peggy Drasal ext. 802 CourtConfCal2z009

 

Page 1 of 2

 
Case 19-12239-CSS Doc46 Filed 10/18/19 Page 3of3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Highland Capital 19-12239 Hearing 10128740 Patrick Mohan ) Reorg Research, Inc. Interested Party, Reorg

Management, L.P. 390-5739 ext. Research, Inc /LISTEN |
ONLY

Highland Capital 19-12239 Hearing 10129888 Rahul (201) Berkeley Research Group, LLC Interested Party,

Management, L.P. Muruganandam 587-7123 ext. Berkeley Research
Group / LISTEN ONLY

Highland Capital 19-12239 Hearing 10128535 Holland O'Neil ye 14) Foley Gardere Creditor, Foley Gardere

{CCC Management, LP. 999-4961 ext. / LISTEN ONLY
Highland Capital 19-12239 Hearing 10130521 Alex R. Rovira (2142) Sidley Austin LLP Creditor, Jefferies / LIVE
Pe CCCCCMarnagement, LP. 839-5989 ext.
. Highland Capital 19-12239 Hearing 10131102 Jason B. (212) Reorg Research, Inc. Interested Party, Reorg

Management, L.P. Sanjana 588-8890 ext. Research, Inc. / LISTEN
ONLY

Highland Capital 19-12239 Hearing 10130390 Howard Seife (212) Norton Rose Fulbright US LLP Interested Party, Norton

Management, L.P. 408-5361 ext. Rose Fulbright US LLP /
LISTEN ONLY

Highland Capital 19-12239 Hearing 10128909 Joshua Tucker, (646) Joshua Tucker - In Pro Per/Pro Third Party, Joshua

Management, L.P. iZ 602-4781 ext. Se Tucker / LISTEN ONLY

Highland Capital 19-12239 Hearing 10129255 Erica S. (212) Debevoise & Plimpton LLP Creditor, Interested

Management, LP. Weisgerber 909-6000 ext. Party / LIVE

Peggy Drasal ext. 802 CourtConfCaiz009 Page 2 of 2

 

 
